Citation Nr: 0512000	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to assignment of a higher rating for hepatitis C, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to 
February 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you the 
veteran if further action is required on his part.


REMAND

During the veteran's March 2005 Board hearing, the veteran's 
representative claimed that the veteran's service-connected 
hepatitis C has increased in severity since his last VA 
examination.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  

During the hearing, the veteran's representative indicated 
that there may be outstanding records at the Audie L. Murray 
and Frank Tejada VA facilities in San Antonio, TX.  Any 
outstanding VA medical records need to obtained and 
associated with the claims folder.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Audie L. 
Murray and Frank Tejada VA medical 
facilities and request the veteran's 
medical records pertaining to his 
hepatitis C claim.  Afterwards, the 
records should be associated with the 
claims folder.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected hepatitis C.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
disability under applicable VA rating 
criteria.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




